                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

GOVINDASWAMY NAGARAJAN                         )
                                               )
v.                                             )      No. 3:20-cv-1074
                                               )
TENNESSEE STATE UNIVERSITY                     )


To: The Honorable Eli J. Richardson, District Judge


                            REPORT AND RECOMMENDATION

       The pro se Plaintiff filed a complaint on December 16, 2020 in which he alleged that the

named defendant committed violations of Title VII of the Civil Rights Act of 1964. (Docket

No. 1.)1 Plaintiff additionally filed an application to proceed in forma pauperis (Docket No. 2),

which was denied by the District Judge on December 21, 2020. (Docket No. 4.) On January 26,

2021, Plaintiff paid the required civil filing fee. (Docket No. 6.) The following day, the District

Judge entered a referral order that not only emphasized Plaintiff’s duty to effect service of process

on the defendant but provided detailed guidance on how to do so. (Docket No. 7 at 1-2.) The

District Judge also warned Plaintiff that “[f]ailure to complete service of process could result in

dismissal of this action.” (Id. at 2.) Despite such assistance and admonishment, Plaintiff has failed

to serve the named defendant in accordance with Rule 4.

       Rule 4 requires that a defendant be served with process within 90 days of the date an action

was filed and provides that, in the absence of a showing of good cause by the plaintiff for why

service has not been timely made, the Court “must dismiss” the action without prejudice. Fed. R.



       1
        Notwithstanding his status as a pro se plaintiff, Mr. Nagarajan is far from a novice litigant.
He has in fact filed seven different lawsuits in this Court, three of which involve the same
defendant named in the current action.


     Case 3:20-cv-01074 Document 9 Filed 04/30/21 Page 1 of 3 PageID #: 142
Civ. P. 4(m). Plaintiff filed the complaint in this case more than 120 days ago and was specifically

instructed by the District Judge to effect service more than 90 days ago. Because the named

defendant has not been served with process within the time period set out in Rule 4, this action

should be dismissed without prejudice.

       Although the Court recognizes Plaintiff’s status as a pro se litigant affords him some

measure of leniency in the litigation of his case, proceeding pro se does not relieve a litigant from

the basic obligations required of all parties to comply with orders of the Court. See Jourdan v.

Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (affirming district court’s dismissal of pro se complaint

because such dismissal was not “the result of inartful pleading or any lack of legal training, but

rather because [the plaintiff] failed to adhere to readily comprehended court deadlines of which he

was well-aware”). Plaintiff is a seasoned pro se litigant who has filed numerous lawsuits in this

district against the very defendant named in this action. It is therefore not overly burdensome for

Plaintiff to comply with the District Judge’s order or the straightforward service requirements set

forth in the Federal Rules of Civil Procedure. 2 The Court thus finds dismissal without prejudice is

appropriate.



                                     RECOMMENDATION

       Based on the foregoing, it is respectfully recommended that Plaintiff’s action be

DISMISSED WITHOUT PREJUDICE pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure.


       2
         On April 7, 2021, Plaintiff filed a “notice of heart attack and medical treatments” in which
he indicated that he was admitted to the hospital on March 25, 2021 and discharged a few days
later. (Docket No. 8.) While an acute coronary episode is certainly no trivial matter – even one
which appears to have resolved uneventfully with medication – the episode occurred more than 90
days after the filing of the complaint, and Plaintiff has continued to ignore service of process
requirements for several weeks after being discharged from the hospital.
                                                 2

     Case 3:20-cv-01074 Document 9 Filed 04/30/21 Page 2 of 3 PageID #: 143
       ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of service of this Report and Recommendation and must state with

particularity the specific portions of this Report and Recommendation to which objection is made.

See Fed. R. Civ. P. 72(b)(2); Local Rule 72.02(a). Failure to file specific written objections within

the specified time can be deemed to be a waiver of the right to appeal the District Court’s order.

Cowherd v. Milton, 380 F.3d 909, 912 (6th Cir. 2004) (en banc). Any responses to objections to

this Report and Recommendation must be filed within fourteen (14) days of the filing of the

objections. See Fed. R. Civ. P. 72(b)(2); Local Rule 72.02(b).



                                                      Respectfully submitted,



                                                      ___________________________
                                                      BARBARA D. HOLMES
                                                      United States Magistrate Judge




                                                 3

     Case 3:20-cv-01074 Document 9 Filed 04/30/21 Page 3 of 3 PageID #: 144
